UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-1297


TIMOTHY HUGH DIALS,

                    Debtor - Appellant,

             v.

HSBC BANK USA, N.A.; REISENFELD & ASSOCIATES; CHRISTOPHER
DAWSON,

                    Defendants - Appellees.



Appeal from the United States District Court for the Southern District of West Virginia,
at Charleston. Joseph R. Goodwin, District Judge. (2:17-cv-04134)


Submitted: October 23, 2018                                   Decided: October 25, 2018


Before NIEMEYER, KING, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Timothy Hugh Dials, Appellant Pro Se. Gregory Alan Stout, REISENFELD &
ASSOCIATES LPA LLC, Cincinnati, Ohio; Andrew Michael Williamson, BLANK
ROME LLP, Washington, D.C., for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Timothy Hugh Dials appeals the district court’s order dismissing as frivolous his

appeal from the bankruptcy court’s order dismissing Dials’s complaint challenging the

validity of the mortgage at issue in the underlying proceeding. We have reviewed the

record and find no reversible error. Accordingly, we affirm for the reasons stated by the

district court. Dials v. HSBC Bank USA, N.A., No. 2:17-cv-04134 (S.D.W. Va. Feb. 28,

2018). We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            AFFIRMED




                                           2